Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  156849(89)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  RAFAELI, LLC, and ANDRE OHANESSIAN,                                                                                   Justices
            Plaintiffs-Appellants,
                                                                    SC: 156849
  v                                                                 COA: 330696
                                                                    Oakland CC: 2015-147429-CZ
  OAKLAND COUNTY and ANDREW MEISNER,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Lawrence G. Salzman to appear and practice in this case under MCR
  8.126(A) is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 1, 2019

                                                                               Clerk